PER CURIAM.
This appeal questions the correctness of a summary final judgment rendered in favor of appellees in an action arising from personal injuries sustained by appellant, Mrs. Lauderdale, when she slipped and fell on the slippery floor of a stall in the Miami Produce Center. The stall in which the injury occurred was being rented by appellants from the Center on a month to month basis. Appellants and their lessors were on notice of the slippery nature of the floor, especially when wet.
Mrs. Lauderdale slipped and fell at a time when she was aware that the floor had become wet when she had allowed wet produce to be unloaded onto the floor of the stall.
Pursuant to appellees’ motion for summary judgment, the trial court reviewed the pleadings, depositions, affidavits, mem-oranda and other materials presented, and upon consideration thereof entered a summary judgment in favor of the appellees, notwithstanding appellants’ strenuous opposition thereto.
A motion for summary judgment may be granted when it is made to appear from the pleadings, depositions, affidavits of other evidence before the court that there exists no genuine issue of material fact to be tried and that the movant is entitled to a judgment as a matter of law.
Our review of the record on appeal convinces us of the absence of any genuine triable issue and that appellees were entitled to a judgment as a matter of law. Butler v. Maney, 146 Fla. 33, 200 So. 226 (1941); Wilensky v. Perell, Fla. 1954, 72 So.2d 278.
Affirmed.